Citation Nr: 1606308	
Decision Date: 02/19/16    Archive Date: 03/01/16

DOCKET NO.  10-44 867	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1. Entitlement to reclassification of onset of disability for episodic vertigo (also claimed/characterized as an effective date claim). 

2. Entitlement to reclassification of onset of disability for prostatitis (also claimed/characterized as an effective date claim).  


REPRESENTATION

Appellant represented by:	Armed Forces Service Corporation


ATTORNEY FOR THE BOARD

H. Hoeft



INTRODUCTION

The Veteran served on active duty from September 1975 to September 2005.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 decision of the Regional Office (RO) in Roanoke, Virginia, which denied the assignment of wartime status to service-connected prostatitis and vertigo.  The Veteran submitted a Notice of Disagreement in April 2010; a Statement of the Case was issued in October 2010; and a VA Form 9 (substantive appeal) was received in October 2010. 


FINDINGS OF FACT

In July 2015, prior to the promulgation of a decision in the appeal, the Veteran withdrew his appeal of the issues regarding vertigo and prostatitis. 


CONCLUSIONS OF LAW

1. The criteria for a withdrawal of an appeal concerning the claim of entitlement to reclassification of onset of disability for episodic vertigo (also claimed/characterized as an effective date claim) are met. 38 U.S.C.A. § 7105(d)(West 2014); 38 C.F.R. § 20.204 (2015).

2. The criteria for a withdrawal of an appeal concerning the claim of entitlement to reclassification of onset of disability for prostatitis (also claimed/characterized as an effective date claim) are met. 38 U.S.C.A. § 7105(d)(West 2014); 38 C.F.R. § 20.204 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal of Claims 

In April 2006, the RO granted service connection for prostatitis and episodic vertigo based on the Veteran's Peacetime Era service.  In September 2009, the Veteran requested that these conditions be reclassified as "Gulf War, Incurred" in order to establish his daughter's eligibility to state dependents' education benefits under the Virginia Military Survivors and Dependents Education Program.  In December 2009, the RO denied the assignment of wartime status to service-connected prostatitis and vertigo.  The Veteran disagreed with the rating and perfected this appeal. 

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed. 38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  Withdrawal may be made by the appellant or by his or her authorized representative. 38 C.F.R. § 20.204(a).  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing. 38 C.F.R. § 20.204(b). 

In July 2015, the Veteran submitted correspondence requesting that the issues regarding vertigo and prostatitis (also claimed as effective date claims) be withdrawn from appeal.  There remain no allegations of errors of fact or law for appellate consideration as concerns these issues.  Accordingly, the Board does not have jurisdiction over them and they are dismissed. 



ORDER

The claim of entitlement to reclassification of onset of disability for episodic vertigo (also claimed/characterized as an effective date claim) is dismissed.

The claim of entitlement to reclassification of onset of disability for prostatitis (also claimed/characterized as an effective date claim) is dismissed.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


